Name: 2008/663/EC: Commission Decision of 8 August 2008 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2008) 4215) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  health;  distributive trades;  European construction;  technology and technical regulations;  Europe;  processed agricultural produce
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/10 COMMISSION DECISION of 8 August 2008 amending Decision 2007/27/EC adopting certain transitional measures concerning deliveries of raw milk to processing establishments and the processing of this raw milk in Romania with regard to the requirements of Regulation (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2008) 4215) (Text with EEA relevance) (2008/663/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Commission Decision 2007/27/EC (1) sets out lists of milk processing establishments in Romania that comply with the structural requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council (2) (compliant establishments) and are authorized to receive and process raw milk which is not in compliance with Regulation (EC) No 853/2004 of the European Parliament and of the Council (3) (non-compliant milk). (2) Chapter I of the Annex to Decision 2007/27/EC lists compliant establishments authorised to receive and process without separation compliant and non-compliant milk while Chapter II of that Annex lists compliant establishments authorised to receive and process separately compliant and non-compliant milk. (3) Decision 2007/27/EC has been amended by Commission Decisions 2007/557/EC (4) and 2008/452/EC. (4) One establishment listed in Chapter I of the Annex to Decision 2007/27/EC has chosen to process only compliant raw milk. That establishment should therefore be deleted from the list in Chapter I of that Annex. (5) Furthermore, certain milk processing establishments are now in compliance with Community legislation. Those establishments process compliant and non-compliant milk without separation and should be added to the list in Chapter I of the Annex to Decision 2007/27/EC. (6) Chapter I of the Annex to Decision 2007/27/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Chapter I of the Annex to Decision 2007/27/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 8, 13.1.2007, p. 45. Decision as last amended by Decision 2008/452/EC (OJ L 158, 18.6.2008, p. 58). (2) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. (4) OJ L 212, 14.8.2007, p. 15. ANNEX Chapter I of the Annex to Decision 2007/27/EC is amended as follows: 1. The following establishment is deleted: 31 L2 SC Ilvas SA Vaslui, Jud. Vaslui, 730007 2. The following establishments are added: 35 L17 SC Albalact SA Oiejdea, Jud. Alba, 517293 36 L2 SC Lactomuntean SRL Teaca, Jud. Bistrita Nasaud, 427345 37 L3 SC Aby Impex SRL Sendriceni, Jud. Botosani, 717380 38 L73 SC Eurocheese Productie SRL Bucuresti, 030608 39 L97 SC Terra Valahica SRL Berca, Jud. Buzau, 127035 40 L84 SC Picolact Prodcom SRL Iclod, Jud. Cluj, 407335 41 L82 SC Totallact Group SA Dragodana, Jud. Dambovita, 137200 42 L86 SC Zea SRL Boiu Mare, Jud. Maramures, 437060 43 L16 SC Roxar Prod Com SRL Cernesti, Jud. Maramures, 437085 44 L88 SC Agromec Crasna SA Crasna, Jud. Salaj, 457085 45 L89 SC Ovinex SRL Sarmasag, Jud. Salaj, 457330 46 L71 SC Lacto Sibiana SA Sura Mica, Jud. Sibiu, 557270 47 L83 SC BÃ lÃ ceana Prod SRL Balaceana, Jud. Suceava, 727125 48 L5 SC Niro Com Serv SRL Gura Humorului, Jud. Suceava, 725300 49 L80 SC Industrial Marian SRL DrÃ nceni, Jud. Vaslui, 737220